Citation Nr: 0710488	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Winston-Salem, North Carolina.

The Board observes that the veteran indicated his desire to 
file a claim for entitlement to a total rating based on 
individual unemployability (TDIU) in an April 2005 written 
statement.  Since this issue has not been adjudicated, it is 
referred to the RO for consideration.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, irritability, and occasional 
suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
30 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board concludes that 
the veteran was not provided with all required VCAA notice.  
However, as will be discussed below, the Board concludes that 
such notice error is not prejudicial to the veteran and that 
the Board may proceed with the claim on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The duty to notify the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
was met with a June 2003 letter.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  It explained that if he provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from other government agencies, 
employers, or private doctors, then VA would make reasonable 
efforts to obtain the records from the sources identified, 
but that he ultimately is responsible for substantiating his 
claim.  The Board notes that this letter was sent to the 
veteran prior to the June 2004 rating decision.  This letter 
also expressly notified the veteran of the need to submit any 
pertinent evidence in his possession.

The Board notes that no VCAA notice was sent to the veteran 
that explained that the evidence must document a worsening of 
his PTSD symptoms and what evidence was necessary to 
establish an effective date.  However, the Board finds this 
error to be non-prejudicial to the veteran.  With regards to 
notice regarding the evidence necessary to warrant 
entitlement to an increased rating, the veteran demonstrated 
actual knowledge of the need to show a worsening of his 
symptoms in his March 2004 notice of disagreement (NOD) and 
through his representative's February 2007 informal hearing 
presentation.  The veteran indicated in his NOD that he felt 
that he deserved a higher rating because he felt his 
symptomatology was more consistent with a 70 percent or 100 
percent rating.  He cited to the specific diagnostic criteria 
in making such contention.  Similarly, the veteran's 
representative indicated that he was entitled to an initial 
evaluation in excess of 30 percent because his condition has 
become progressively worse since the initial rating.  The 
Board finds that the content of these statements demonstrates 
that the veteran had actual knowledge of what the evidence 
must show to support a claim for an increased disability 
rating.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant).  Additionally, the Board finds that 
the lack of notice regarding the effective date was non-
prejudicial because the Board is denying an increase herein.  
Therefore, the issue of notice regarding the effective date 
is rendered moot.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
The veteran submitted two treatment summaries by Dr. 
Lindgren, and the Board is satisfied that these summaries are 
sufficiently detailed to evaluate his current PTSD.  Thus, no 
remand is necessary to obtain the corresponding clinical 
records.  The Board notes that the February 2005 private 
treatment summary was received after this appeal was 
certified to the Board; however, it was accompanied by a 
waiver of agency of original jurisdiction (AOJ) 
consideration.  Finally, the veteran was provided two VA 
examinations in conjunction with his claim, one of which was 
for the specific purpose of rating the severity of his PTSD.  
The veteran has not identified any outstanding relevant 
treatment record that needed to be obtained.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Under that diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  Private treatment summaries, VA medical 
records, and VA examination reports indicate that the 
veteran's PTSD is characterized by a depressed mood, anxiety, 
hyperarousal, hypervigilance, intrusive thoughts, and 
occasional suicidal ideation.  Additionally, such records 
indicate that the veteran reports having few friends, 
preferring to be alone, and being irritable.  As will be 
discussed in more detail below, such symptoms indicate some 
occupational and social impairment; however, they do not 
warrant a disability rating in excess of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that he has frequent panic 
attacks, delusions, or obsessive rituals.  Although the 
September 2003 VA examiner indicated that the veteran's 
affect displayed mild to moderate anxiety, there is no 
mention in any of the veteran's medical records of any panic 
or anxiety attacks.  Similarly, a May 2003 VA mental health 
record, a June 2003 treatment summary from Dr. Lindgren, and 
a September 2003 VA examination report expressly note no 
delusions.  Finally, no mention is made in the veteran's 
medical records of any obsessional rituals congruent with a 
higher evaluation.  

The Board notes that the June 2003 treatment summary from Dr. 
Lindgren indicates that the veteran reported infrequent 
auditory hallucinations.  While hallucinations are a symptom 
more consistent with a higher evaluation, the Board notes 
that a 100 percent evaluation requires persistent delusions 
or hallucinations.  Thus, the veteran's infrequent auditory 
hallucinations are not sufficient to warrant a higher rating.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  VA mental health records 
dated April 2003 and May 2003 note that the veteran appeared 
well-groomed.  Dr. Lindgren indicated that the veteran's 
dress was normal in the June 2003 treatment summary.  
Additionally, the September 2003 and September 2004 VA 
examination reports reported that the veteran had good 
grooming and personal hygiene.  The Board also observes that 
none of the veteran's medical records indicated any speech 
impairment; in fact, many of them expressly noted his speech 
as normal.  Finally, both the September 2003 VA examination 
report and a May 2003 VA mental health record indicate that 
the veteran had good judgment, and all of his medical records 
note his thought process as logical, linear, and without 
impairment.

The veteran was alert and oriented for both of his VA 
examinations, as well as his private and VA treatment.  His 
affect, although noted as varying from depressed and anxious 
to full and reactive, was never described as flattened, the 
affect which is contemplated by a 50 percent evaluation.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the veteran reported being self-employed as a floor installer 
since 1972.  The veteran's medical records demonstrate that 
he does not work full-time and that his hours have continued 
to decline during this appeal.  A February 2005 treatment 
summary from Dr. Lindgren notes that the veteran is no longer 
working because of serious anxiety symptoms.  However, the 
September 2004 VA examination report indicates that the 
veteran reported a decrease in his hours due to back and knee 
pain.  The Board notes that it will not undergo an extensive 
discussion about the reason for the veteran's current 
unemployment as that will be considered in the veteran's 
claim for individual unemployability that has been referred 
for RO consideration.  Rather, the Board observes that for 
the greater part of this appeal, the record demonstrates that 
the veteran successfully maintained his own flooring 
business.  This weighs heavily against increasing his 
disability rating in excess of 30 percent, especially when 
considering that the purpose of the rating schedule is to 
compensate for decreases in earning capacity due to service-
connected disabilities.  See 38 C.F.R. § 4.1 (2006).

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that a 
November 2003 VA mental health evaluation indicates that the 
veteran reported having a few friends.  The veteran's records 
also demonstrate that he reported having good relationships 
with his current wife, his two adult children, and his 
stepchildren.  The Board acknowledges the veteran's 
statements that he prefers to be alone and that he does not 
participate in many social activities with his family or 
others.  However, the Board concludes that although the 
veteran has some relationship difficulties, particularly with 
society in general, he maintains successful relationships 
with his family.  Notably, the veteran indicated on numerous 
occasions that he feels that his wife is his confidante, and 
that he can talk with her about his Vietnam experiences.  
Such evidence does not suggest that he has difficulty 
establishing and maintaining personal relationships.  
Therefore, the veteran's impairment in this area is not 
significant enough to warrant a 50 percent rating.

The Board acknowledges that the evidence of record 
demonstrates that the veteran has chronic depression, 
irritability, and occasional suicidal ideation, symptoms 
which are contemplated by higher ratings.  However, the 
evidence of record also indicates that the veteran is able to 
perform activities of daily living, see September 2004 VA 
examination report, and that he does meet the majority of the 
criteria for higher evaluations.  Thus, although the Board 
finds that these symptoms indicate some serious symptoms, it 
concludes that the veteran's overall disability picture 
continues to most closely approximate that contemplated by a 
30 percent evaluation.

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores of 35 and 70.  Due to 
the large disparity in these scores, as well as the veteran's 
March 2004 written statement that a higher rating is 
warranted based on the lower GAF scores, the Board will 
further discuss them below.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  See 38 C.F.R. § 4.126(a) (2006).  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.  

The veteran made specific reference to a number of instances 
where the Board assigned an evaluation in excess of 30 
percent citing GAF scores similar to the veteran's.  The 
Board would again note that GAF scores are just one component 
of the veteran's disability picture, and that it does not 
have a "formula" that it follows in assigning evaluations.  
Rather, the Board considers the veteran's entire disability 
picture, including GAF scores.  Under such circumstances 
veterans with identical GAF scores may be assigned different 
evaluations based on each individual's symptomatology and 
level of functioning.  Furthermore, the Board need not accept 
a GAF score as probative.  See Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others).

The veteran's private psychiatrist, Dr. Lindgren, assigned a 
GAF score of 35 in the June 2003 and February 2005 treatment 
reports.  A score of 31 to 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  In 
addition to the GAF score, Dr. Lindgren noted that the 
veteran is severely compromised in his ability to sustain 
work and social relationships.

In contrast, the September 2003 VA examination report and a 
November 2003 VA mental health evaluation report note GAF 
scores of 50 and 45, respectively.  A score of 41 to 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Additionally, the September 2004 VA examination report, an 
April 2003 VA mental health record, and a May 2003 VA mental 
health record assign GAF scores of 51, 60, and 55, 
respectively.  Such scores contemplate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  Finally, a May 2003 VA mental health 
record assigns the veteran a GAF score of 70.  A score of 61 
to 70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

In assessing the GAF scores assigned to the veteran by the VA 
examiners, Dr. Lindgren, and the VA mental health clinic, 
more weight will be afforded to the scores assigned by the VA 
mental health clinic and the September 2004 VA examiner.  
Although the Board recognizes the on-going treatment and 
relationship between the veteran and Dr. Lindgren, the June 
2003 and February 2005 treatment reports provide no rationale 
for the lower GAF score.  Furthermore, many of the symptoms 
reported by the psychiatrist are similar to those reported by 
the VA examiner and the VA mental health clinic.  Finally, a 
GAF score of 35 is not consistent with the medical evidence 
of record that addresses the veteran's actual symptoms and 
level of functioning.

On the other hand, the September 2004 VA examiner's GAF score 
of 51 appears more consistent with the symptomatology 
displayed by the veteran and was assigned after a review of 
the veteran's entire claims folder, including the June 2003 
treatment report from Dr. Lindgren.  Similarly, the Board 
finds that the GAF scores assigned in the veteran's VA 
medical records appear to more accurately reflect his 
symptomatology.  In this regard, the Board notes that a May 
2003 VA mental health record indicates that the veteran 
reported marked improvement in flashbacks and nightmares, and 
indicated that he was sleeping better.  The psychiatrist then 
assigned a GAF score of 70.  The veteran's previous GAF 
score, assigned earlier that month, had been 55.  Thus, as 
the veteran's symptomatology improved his GAF was 
appropriately adjusted.  In contrast, Dr. Lindgren reports 
that the veteran is not working because of anxiety symptoms 
in the February 2005 treatment report.  However, the veteran 
was working as of the June 2003 treatment report, yet his GAF 
score remains unchanged between June 2003 and February 2005 
despite this "marked" change.

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 30 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a marriage and familial relationships, 
as well as an independent business.  Although the veteran 
reports irritability problems, there is no evidence of any 
physical outbursts, nor does he report a lack of self-control 
with respect to his anger.  The record also demonstrates that 
he is able to function independently, and has no delusions, 
panic attacks, obsessional rituals, or cognitive impairment.  
He does, however, exhibit a depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, some mild memory 
loss, infrequent auditory hallucinations, and occasional 
suicidal ideation.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 30 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran has some moderately 
severe symptoms such as irritability and few interpersonal 
relationships, but his overall disability picture does not 
warrant a higher rating in excess of 30 percent.  In reaching 
its decision, the Board considered the benefit-of-the-doubt 
rule.  However, the preponderance of the evidence is against 
an evaluation higher than 30 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


